Citation Nr: 9913528	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic back and 
neck disabilities.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from June 1951 to June 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Phoenix 
Regional Office (RO) May 1998 rating decision which denied 
service connection for back pain, muscle spasms, and hearing 
loss.

By May 1998 rating decision, the RO denied service connection 
for multiple myeloma L1, and a notice of disagreement with 
regard to that matter was received by the RO in June 1998; a 
statement of the case was issued in July 1998.  In a July 
1998 letter to the RO, the veteran indicated that he wished 
to withdraw his appeal with regard to the issue of service 
connection for multiple myeloma.  Thus, that matter is no 
longer before the Board on appeal.  38 C.F.R. § 20.204 
(1998).


FINDINGS OF FACT

1.  Chronic back and neck disabilities were not evident in 
service or for many years thereafter; competent evidence does 
not show a link between the current back and neck 
disabilities and his active service, or any in-service injury 
or trauma.

2.  Bilateral hearing loss disability was not evident in 
service or for many years thereafter; competent evidence does 
not show that current bilateral hearing loss disability is 
linked to active service or as a result of noise exposure in 
service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for chronic back and neck disabilities.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  He has not presented a well-grounded claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5107(a) 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for certain 
disabilities, including arthritis and sensorineural hearing 
loss, if the pertinent disability becomes manifest to a 
compensable degree within 1 year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b) (1998).  Continuity of 
symptomatology is required where the condition noted in 
service is not, in fact, shown to be chronic or where a 
diagnosis of chronicity may be legitimately questioned.  When 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999, hereinafter the 
Court) has held that lay observations of symptomatology are 
pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court has 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A lay person is 
competent to testify only as to observable symptoms.  Id.; 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's only available service record consists of his 
DD Form 214 showing that he had a year of service in Korea, 
and his military occupational specialty was jet engineer.  
His service medical records are missing and may have been 
destroyed in a fire at the National Personnel Records Center 
in St. Louis in 1973.  When complete service medical records 
are unavailable, the obligation of the Board to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The veteran initially filed his claims for VA compensation or 
pension in July 1997.  In a June 1997 letter accompanying his 
compensation claim, he indicated that he was exposed to jet 
engine noise during his years of active service.  He 
indicated that he had a 34-year history of work-related 
exposure to industrial noise, including from gas turbine 
engines, but believes that his hearing deteriorated during 
service and his current hearing loss disability is related to 
noise exposure in service.  He indicated that he submitted 
all available clinical evidence pertinent to his hearing loss 
claim (consisting of Dr. Nielsen's records, discussed below).  

With regard to his back and neck disabilities, the veteran 
indicated in June 1997, that he injured his back in a motor 
vehicle accident during active service.  Immediately after 
the accident, he was reportedly examined and informed that 
nothing had been broken, but the next morning, he was unable 
to perform his duties because he was unable to move.  He 
indicated that he eventually recovered from the pain and was 
not sure whether he sought medical treatment in service.  He 
identified numerous physicians and chiropractors who treated 
him for his back disability since late 1955 or early 1956.

A review of the record reveals that the RO attempted to 
obtain all pertinent evidence of post service treatment 
identified by the veteran.

Medical records from Desert Health Associates (DHA) from 
April 1988 to December 1992 reveal, in pertinent part, 
intermittent treatment associated with painful back and neck.  
On initial examination on April 5, 1988, the veteran 
indicated that he experienced intermittent back pain "for 
years," but he denied a history of back injury.  On April 8, 
1988, he reported experiencing pain in the left upper 
thoracic area but did not know how it started.  A February 
1989 X-ray study revealed minimal degenerative changes 
involving the cervical spine and spondylosis of the thoracic 
spine.  In January 1991, he indicated that his back was 
"out" for 2 weeks, and that he was working out and lifting 
weights.  

Medical records from C. Moschonas, M.D., from August to 
September 1996 reveal that he treated the veteran for 
"periodic exertional cramping" involving the back and neck.  
On examination in August 1996, he denied any pertinent 
medical history.  

Clinical records from D. Nielsen, M.D., from June 1987 to 
October 1996 document several audiological consultations 
performed for the purpose of fitting the veteran with hearing 
aids; a June 1987 uninterpreted audiogram shows evidence of 
bilateral hearing loss.  In an August 1987 letter, Dr. 
Nielsen indicated that the veteran consulted him in October 
1986 because of a several year history of hearing loss, which 
was gradually increasing over many years.  Reportedly, the 
veteran had employment-related noise exposure while working 
for a turbine and engine company, and prior to that, he had 
"some" noise exposure from aircraft engines during active 
service.  In August 1987, he was reported to have severe high 
frequency sensorineural hearing loss with decreased 
discrimination, and in Dr. Nielsen's opinion, the veteran's 
hearing loss was directly related to noise exposure, 
including industrial noise exposure in the course of 
employment.  Dr. Nielsen stated that thresholds shifts and 
changes in hearing have reportedly been documented from 1956 
to the present. 

Medical records from S. Palmer, M.D., from December 1996 to 
May 1997 reveal intermittent treatment associated with back 
pain and numbness.  In a December 1996 medical history 
questionnaire, the veteran indicated that he experienced such 
symptoms for a "long time" but indicated that he was never 
involved in a motor vehicle accident.  

Clinical records from M. Rogers, D.C., in June 1997 reveal 
evidence of neurological abnormalities involving the 
veteran's spine.

A November 1997 letter from M. Schultz, D.O., indicates that 
he treated the veteran for "various minor and primarily 
acute ailments since 1974, including musculoskeletal 
disorders."  Dr. Schultz indicated that he last treated him 
for backache in October 1994 and in April 1996.

Medical records from Arizona Arthritis & Rheumatology 
Associates, P.C. (AARA) from December 1996 to November 1997 
reveal intermittent treatment associated with muscle spasms 
and back and neck pain.  A December 1996 X-ray study of the 
lumbar spine revealed degenerative arthritis involving the 
thoracic spine.  On examination in February 1997, the veteran 
indicated that he noticed the onset of discomfort and muscle 
spasms in the Summer of 1996, denying a history of "any 
other" joint complaints.  During treatment, thoracic spine 
osteoarthritis, without evidence of neurologic involvement, 
spurs at the lower lumbar region consistent with diffuse 
idiopathic skeletal hyperostosis, and muscular cramps were 
diagnosed.  

An undated letter from M. Burr, D.C., received by the RO in 
December 1997, reveals that he treated the veteran for back 
pain in March 1992, at which time pain on the thoracic nerves 
and tendonitis were diagnosed.

On VA medical examination in December 1997, the veteran 
indicated that he was involved in a motor vehicle accident 
during active service in the 1950s, injuring his back and 
neck; he believed that his current back pain, mainly 
involving the dorsal area and around the scapulas, was 
related to his in-service injury.  He indicated that he 
periodically received medical and chiropractic treatment over 
the years, noting that he initially sought chiropractic 
treatment soon after service separation in 1955.  X-ray study 
of the spine revealed mild degenerative changes and a slight 
L5 compression.  Musculoskeletal pains which by history date 
to a motor vehicle accident while in the service in the 1950s 
was diagnosed.  

On VA audiological examination in December 1997, the veteran 
indicated that he was a jet engine mechanic working on a 
flight line, and that he worked for Allied Signal for 35 
years.  On examination, bilateral high frequency 
sensorineural hearing loss was diagnosed.

Medical records from Nova Care from December 1996 to January 
1998 reveal intermittent treatment associated with back and 
neck pain.  X-ray study in June 1997 revealed degenerative 
disc disease of the cervical spine and degenerative 
spondylosis of the thoracic and lumbar spine.  On July 1997 
past medical history form, the veteran reported that he was 
involved in a motor vehicle accident in 1954, that he 
experienced back pain for "a while," and that he had back 
problems for a "long time."  

Based on the foregoing, the Board finds that the claims of 
service connection for back and neck disabilities and 
bilateral hearing loss are not well grounded.  

As indicated above, the veteran's service medical records are 
unavailable; thus, the Board has a heightened obligation to 
explain its findings and conclusions.  See O'Hare, 1 Vet. 
App. at 367.  The veteran is competent to indicate that he 
was involved in a motor vehicle accident during service, 
resulting in back and neck pain, and that he was exposed to 
excessive noise, during and after service (having indicated 
that his in-service noise exposure extended over a period of 
4 years and post service work-related noise exposure extended 
over more than 30 years); his credibility in that regard is 
not challenged.  Nevertheless, the first post-service medical 
evidence showing the presence of chronic disabilities 
involving the back and neck, and bilateral hearing loss is in 
both cases dated more than 30 years after service; such 
evidence does not suggest that any chronic back, neck, and/or 
hearing loss disabilities are etiologically related or linked 
to service or any injury, trauma, or noise exposure in 
service.  

The Board stresses that the veteran has never indicated or 
suggested during his post service medical and chiropractic 
treatment, or in his numerous correspondence with RO, that 
any chronic disabilities involving the back, neck, and/or 
hearing loss existed prior to or at the time of service 
separation.  Although the date of the onset of the veteran's 
back, neck, and hearing loss disabilities is not altogether 
clear, the clinical evidence demonstrates that they initially 
developed many years post service separation; it does not 
suggest that any pertinent disability are of service origin.  

The Board emphasizes that, while the veteran's credibility 
with regard to in-service aircraft noise exposure is 
presumed, he never suggested that such exposure was with (or 
without) ear protection, or that he noticed any temporary or 
permanent damage to his hearing prior to service separation 
or within one year thereafter.  During treatment by Dr. 
Nielsen, the veteran indicated that he noticed a hearing 
impairment for several years.  Overall, the evidence, 
including that from Dr. Nielsen, shows that he had some 4 
years of noise exposure in service and more than 30 years of 
post service exposure to the same type of noise, that 
"shifts" and "changes" in auditory thresholds were 
documented since 1956 (the Board observes that such 
"changes" could not have been documented by Dr. Nielsen as 
he was initially consulted by the veteran in October 1986), 
and that he currently has sensorineural hearing loss 
disability due to noise exposure.  However, the record is 
devoid of any medical evidence showing that a hearing loss 
disability had its onset in active service or that the 
current hearing loss is related to a relatively brief period 
of noise exposure in service rather than to the multiple-year 
history of noise exposure in the course of his post-service 
employment.

The Board is mindful of the veteran's own contentions that 
his current back and neck, and hearing loss disabilities 
developed as a result of a motor vehicle accident and 
excessive noise exposure, respectively, during service.  
However, he is a lay person and as such is not competent to 
make a medical diagnosis or provide the etiological link 
between in-service trauma or noise exposure and any current 
back and neck, and hearing loss disabilities.  See Grivois, 6 
Vet. App. at 140, citing Espiritu, 2 Vet. App. at 494.  
Although he is competent to indicate that he was involved in 
an accident resulting in pain, and that he was exposed to jet 
engine noise, competent (medical) evidence is required for 
the showing of a nexus between any in-service symptomatology 
and/or injuries and current chronic disability.  See 
Libertine, 9 Vet. App. at 522.

The Board notes that application of 38 U.S.C.A. § 1154(b) 
(West 1991) to the veteran's claims does not make his claims 
well grounded because, as noted above, medical evidence of 
nexus between a current disability and service is required.  
In Libertine, it was held that certain disabilities are 
susceptible to observation by lay persons, thus warranting 
the grant of service connection under 38 U.S.C.A. § 1154(b) 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that while the veteran 
is capable of stating that he was exposed to noise in 
service, and that he was in a motor vehicle accident in 
service, he is not competent, as a lay person, to establish 
the required nexus between active service and the onset of 
chronic back, neck, and/or hearing loss disabilities many 
years thereafter.  

Moreover, the record is bereft of evidence of any back, neck, 
and/or hearing loss disabilities for many years after service 
separation; in the case of back and neck disabilities, there 
is no clinical evidence documenting the presence of a 
back/neck disability before February 1989 (see medical 
records from DHA); medical evidence documenting possible 
back/neck symptoms in 1974 came from Dr. Schultz in November 
1997; in the case of a hearing loss disability, it was 
initially documented by Dr. Nielsen in August 1987 (who 
treated the veteran since October 1986); he indicated that 
observable deterioration in hearing acuity was noted by the 
veteran during the past several years and that some 
"shifts" in auditory thresholds were documented since 1956 
(not elaborating on whether such "shifts" could be observed 
by lay persons without proper equipment); clearly, the 
veteran had a multiple year history of noise exposure after 
separation from service and before he appears to have noticed 
hearing impairment.  Thus, there is no valid basis for a 
conclusion that any current disabilities are linked to 
service due to a lack of post-service continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  See Savage, 
10 Vet. App. 488; Mense v. Derwinski, 1 Vet. App. 354 (1991).  

Although the veteran indicated, during treatment at the DHA 
in April 1988 and by Dr. Palmer in December 1996, that he 
experienced intermittent back pain for years, he did not 
indicate, on either occasion, that such pain was present 
during active service, or that it may have been related to an 
injury therein (the Board stresses that history of in-service 
back injury was never reported by the veteran prior to July 
1997).  Overall, the evidence shows that the earliest time 
when back/neck disabilities may have been evident is in 1974, 
as indicated by Dr. Schultz in November 1997.  The Board 
notes that a diagnosis of musculoskeletal pain of service 
origin, indicated on VA medical examination in December 1997, 
was clearly reached by the examiner based on history reported 
by the veteran.  As discussed above, the veteran, as a lay 
person, is not competent to provide a causal link between 
current disabilities and service.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claims.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for back, neck, and hearing loss 
disabilities is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

